Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s preliminary amendment, submitted on 13 October 2020, in which claims 1-20 have been cancelled, and new claims 21-28 have been added, is acknowledged.
Claims 21-28 are pending in the instant application. 
Claims 21-28 are being examined herein.
Priority
The instant application, filed on 19 May 2020, is a Continuation of U.S. Patent Application 16/411,398, filed on 14 May 2019, now U.S. patent 10,654,799, which is a Continuation of U.S. Patent Application 15/890,578, filed on 7 February 2018, now U.S. patent 10,287,246, which is a continuation of U.S. Patent Application 15/786,757, filed on 18 October 2017, now U.S. patent 10,273,205, which is a Continuation-in-part of U.S. patent application 15/353,260, filed 16 November 2016, now U.S. patent 9,962,361, which is a Continuation of U.S. application 15/297,304, filed 19 October 2016, now U.S. patent 9,951,005, which is a continuation of U.S. patent application 14/594,788, filed on 12 January 2015, now U.S. patent 9,951,003, which is a Continuation of U.S. patent application 13/342,516, filed on 3 January 2012, now U.S. patent 8,933,119, which claims priority from U.S. Provisional Patent Application Number 61/429,325, filed on 3 January 2011, and from U.S. Provisional Patent Application Number 61/502,067, filed on 28 June 2011. 
The examiner notes that none of the priority documents above prior to U.S. Patent Application 15/786,757, filed on 18 October 2017, disclose a method of treating a biofilm on a surface, comprising applying an isothiocyanate functional surfactant to a surface having a 
Because the instant application claims the benefit of priority to an application where the filing date of a U.S. provisional/ U.S. non-provisional application is prior to 16 March 2013, and also contains a claimed invention having an effective filing date after March 16, 2013, the applicant must provide a statement to that effect (“the 37 CFR 1.55 or 1.78 statement” in ADS). Applicant is invited to correct the Application Data Sheet (ADS), by checking the appropriate box. See MPEP 2159.04. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020 is acknowledged and considered. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 	
 	Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
-nitrogen and a -nitrogen”. It is unclear what  and  stand for, as the claim gives no indication as to the chemical structure of said isothiocyanate functional surfactant. In the nomenclature of organic compounds, letters and designate positions relative to a moiety. relativeto what?  relative to what? The Specification teaches [0045] that isothiocyanate functional surfactants of the invention, used to treat a biofilm, employ amino acids that possess at least two amine functionalities, at least one of which is converted to an N-alkanoyl functionality, and at least one of which is converted into isothiocyanate functionality; the Specification teaches [0045] that -amino acid lysine is employed (page 22, line 7). 
Thus, based on the Specification, the examiner understands that an isothiocyanate functional surfactant in the instant invention comprises lysine amino acid containing an  nitrogen and a nitrogen; yet claim 1 does not give any indication about the chemical structure of the isothiocyanate functional surfactant except that it contains at least two nitrogen atoms, one in an  position and another in an  position relative to an unknown moiety.
 	The term “an isothiocyanate functional surfactant comprising a -nitrogen and a -nitrogen” renders the claims indefinite because it is not clear what the chemical structure of such isothiocyanate functional surfactant is- it can be any chemical entity, not restricted to small organic molecules, containing at least two nitrogen atoms. For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims.
. 

Further, it is unclear what “a substituent […] associated with the -nitrogen, and […] at least one isothiocyanate functional group associated with the - nitrogen” in claim 21 means. The term "associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 	Appropriate clarification/correction of the claim language is required.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
	Claims 21-28 are drawn to a method comprising administering to a patient having a biofilm a composition comprising an isothiocyanate functional surfactant comprising a nitrogen and a nitrogen; the  nitrogen is part of an isothiocyanate group; the composition is topically administered to the patient (claims 23-25). Thus, claims 21-28, together with the specification, imply that any isothiocyanate surfactant or isothiocyanate lysine derivative can be administered topically to a patient and can inhibit the growth/formation of a biofilm in a patient.
The genus of isothiocyanate functional surfactants comprising a nitrogen and a nitrogen, the  nitrogen being part of an isothiocyanate group is very broad: it includes a limitless number of organic compounds, not limited to small organic molecules, containing at least two nitrogen atoms, one of which, the  nitrogen, is part of an isothiocyanate group.
The Specification teaches that the compounds of the instant invention are isothiocyanate functional surfactants used to treat a biofilm [0033]. 
Thus, claims 21-28, taken together with the Specification, embrace millions of isothiocyanate functional surfactants, used to treat a biofilm. 
Amara et al. (J. Am. Chem. Soc. 2009, 131, 10610-10619, cited in PTO-892) teach isothiocyanates as covalent inhibitors of bacterial quorum sensing, useful to inhibit the growth /formation of a biofilm.

Thus, based on the teachings of Amara, not any isothiocyanate functional surfactant is useful to treat a biofilm. 
Thus, Amara teaches that there is unpredictability in the field of isothiocyanates as covalent inhibitors of bacterial quorum sensing useful to inhibit the growth/formation of a biofilm. Amara implicitly teaches the need to evaluate each structurally distinct isothiocyanate for its ability to act as an inhibitor of biofilm formation/growth.  
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in antibacterial drug research).
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. Applicant has broadly claimed a comprising administering to a patient having a biofilm a composition comprising an nitrogen and a nitrogen; the  nitrogen is part of an isothiocyanate group. 
The genus of isothiocyanate functional surfactants comprising a nitrogen and a nitrogen, where the  nitrogen is part of an isothiocyanate group, encompasses millions of surfactants which comprise at least two nitrogen atoms, one of which being part of an isothiocyanate functional group. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 21-28 are broad and generic, with respect to all possible isothiocyanate surfactants encompassed by the instant claims.
 There is a very large number of structural variations encompassed by the claimed genus of isothiocyanate surfactants encompassed by the claims.
The claim lacks in written description because there is no disclosure of a representative number of species within the very broad claimed genus. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. The specification provides guidance to the synthesis of one such isothiocyanate, namely N--lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt (sodium salt, [0053], Example I-IV). 
Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). 
-lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt. Applicant has listed [0055] a number of isothiocyanate lysine derivatives.
The specification does not provide sufficient descriptive support for practicing the claimed method with any isothiocyanate functional surfactant. Applicant has failed to provide any data regarding the ability of any of the isothiocyanate lysine surfactants disclosed to act as inhibitors of biofilm formation/growth on a surface.
Applicant has failed to provide any data regarding the ability of any of the isothiocyanate lysine derivatives disclosed to treat a biofilm/ to inhibit the formation/growth of a biofilm, or to disrupt a biofilm. The specification does not provide sufficient descriptive support for practicing the claimed method with the myriad of surfactants embraced by the claim.
Considering the state of the art and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 21-28.

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: an “isothiocyanate functional surfactant comprising a  nitrogen and a  nitrogen and wherein an alkyl and/or alkanoyl substituent comprising at least approximately 8 carbon atoms is associated with the -nitrogen, and further wherein at least one isothiocyanate functional group is associated with the -nitrogen” of independent claim 21 is interpreted to be an organic molecule that comprises at least two nitrogen atoms, one of which is part of an isothiocyanate group –NCS, the other of the two nitrogens being linked (directly or indirectly) to an alkyl or to an alkanoyl substituent containing at least 8 carbon atoms.

Claims 21-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amara et al. (J. Am. Chem. Chem. Soc. 2009, 131, 10610-10619, cited in PTO-892).

    PNG
    media_image1.png
    139
    202
    media_image1.png
    Greyscale
(Figure2), which is an isothiocyanate functional surfactant which comprises two nitrogen atoms, one of the nitrogen atoms being part of an isothiocyanate functional group, the other nitrogen being associated with an alkyl or alkanoyl group containing at least 8 carbon atoms. 
Amara teaches targeting QS in P. aeruginosa with isothiocyanates Itc-11, Itc-12, Itc-13, which covalently bind Cys79 in the LasR binding pocket, leading to specific inhibition of QS-regulated gene expression and concomitant reduction of biofilm formation (Abstract). 
Amara does not specifically teach administration of Itc-12 to a patient in need thereof to treat a biofilm, nor does he teach topical or cutaneous administration, as in instant claims 22-25, as an ointment or cream, as in instant claim 25.
Amara does not teach that the composition further comprises one or more pharmaceutical active agents, as in instant claim 26.
Amara does not teach that the patient is a human, as in instant claims 27-28.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Amara to arrive at the instantly claimed method. 
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer isothiocyanate Itc-12 to a patient in need thereof, to treat a biofilm, because Amara teaches that Itc-12 inhibits bacterial quorum sensing (QS), which controls biofilm formation. Thus, the person of ordinary skill in the art would have 
As such, claims 21-28 are rejected as prima facie obvious. 

Claims 21-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meijler et al. (US 2012/0135925, published 21 May 2012, cited in PTO-892).
Meijler teaches ([055], pages 5-6, and [0081]-[0083]) the following compounds as inhibitors of bacterial communication, such as quorum sensing:

    PNG
    media_image2.png
    111
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    550
    398
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    672
    395
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    90
    192
    media_image5.png
    Greyscale
itc-11       
    PNG
    media_image6.png
    94
    210
    media_image6.png
    Greyscale
itc-12

    PNG
    media_image7.png
    81
    196
    media_image7.png
    Greyscale
itc-13.
The compounds above are isothiocyanates which comprise at least two nitrogen atoms, one of the nitrogen atoms being part of an isothiocyanate functional group, another nitrogen being associated with an alkyl or alkanoyl group containing at least 8 carbon atoms. 

Meijler teaches (Example 6) that the compounds of the invention can be used in an anti-biofilm composition for inhibiting or reducing biofilm formation [0137], and that such a composition can optionally contain antimicrobial agents as additional pharmaceutical agents [0138], as in instant claim 26.
Meijler teaches [0143]-[0144] that the compounds of the invention can be used to treat medical devices (a surface) for inhibiting biofilm formation, by applying a compound of the invention to the medical device (surface), can be used to treat animal disease, wherein said animal is a human (claims 83, 86), as in instant claims 27-28, or for reduction of prevention of any type of biofilm (claim 83).
Meijler does not specifically teach administration of the isothiocyanates above to a patient in need thereof to treat a biofilm, by topical or cutaneous administration, as in instant claims 22-25, as an ointment or cream, as in instant claim 25.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Meijler to arrive at the instantly claimed method. 
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer the isothiocyanates taught by Meijler to a patient in need thereof, to treat a biofilm, because Meijler teaches that the isothiocyanates above inhibit bacterial quorum sensing (QS), which controls biofilm formation. Thus, the person of 
As such, claims 21-28 are rejected as prima facie obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-4 of US patent 10,654,799 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of US patent 10,654,799 anticipate or render obvious the instant claims.
Claims 1-4 of US patent 10,654,799 are drawn to a method for treating a biofilm comprising applying an isothiocyanate functional surfactant to a surface having a biofilm, wherein the protonated form of the isothiocyanate functional surfactant is represented by the following 
    PNG
    media_image8.png
    107
    105
    media_image8.png
    Greyscale
, which is encompassed by the genus of isothiocyanate functional surfactants of instant claims 21-28. 
As such, instant claims 21-28 are anticipated or rendered obvious by claims 1-4 of US patent 10,654,799.

Claims 21-28 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-8 of US patent 10,287,246 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of US patent 10,287,246 anticipate or render obvious the instant claims.
Claims 1-8 of US patent 10,287,246 are drawn to a method comprising administering to a patient having a biofilm a composition comprising an isothiocyanate functional surfactant of the following chemical structure
    PNG
    media_image9.png
    177
    249
    media_image9.png
    Greyscale
 , which is encompassed by the genus of isothiocyanate functional surfactants of instant claims 21-28. 
As such, instant claims 21-28 are anticipated or rendered obvious by claims 1-8 of US patent 10,287,246.

Claims 21-28 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claim 1 of US patent 10,273,205 (cited in IDS). 
Claim 1 of US patent 10,273,205 is drawn to a method comprising applying to a surface having a biofilm an isothiocyanate functional surfactant of the following chemical structure 
    PNG
    media_image9.png
    177
    249
    media_image9.png
    Greyscale
 , which is encompassed by the genus of isothiocyanate functional surfactants of instant claims 21-28. 
As such, instant claims 21-28 are anticipated or rendered obvious by claim 1 of US patent 10,273,205.

Conclusion
Claims 21-28 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/
Primary Examiner, Art Unit 1627